DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I: Claims 1-14 in the reply filed on July 5, 2022 is acknowledged.  The traversal is on the ground(s) that Alon does not use cross slit valves and contends that Alon uses spring loaded one way valves.  This is not found persuasive in view of the rejections under 35 USC 102(a)(2) or alternatively to 35 USC 103(a) to Kestle WO 2008/072060 as discussed below.  Kestle teaches the common technical feature of a prefilled straw comprising a first straw segment which contains a product and has an integrally formed cross slit valve at one end and a second straw segment which has an integrally formed cross slit valve at one end wherein the ends of the first and second straw segments that do not have integrally formed cross slit valves are coupled to one another as discussed in the rejections to 35 USC 102(a)(2) or alternatively to 35 USC 103(a) as discussed below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
An action on the merits of elected Claims 1-14 is provided below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the packaging that protects at least part of one of the cross slit valves as recited in Claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-14 are objected to because of the following informalities:
Claim 1 recites the limitation “A pre-filled straw to be used for oral administration of a product comprising” in lines 1-2.  It appears the claim should recite “A pre-filled straw to be used for oral administration of a product, the pre-filled straw comprising” in order to directly refer to the structure that the transitional phrase “comprising” modifies.
Claims 2-14 all recite the limitation “A pre-filled straw according to claim” in line 1.  It appears the claims should recite “The pre-filled straw according to claim” in order to directly refer to “A pre-filled straw” recited in Claim 1, line 1.
Claim 2 recites the limitation “the straw” in line 2.  It appears the claim should recite “the pre-filled straw” in order to maintain consistency with “A pre-filled straw” recited in Claim 1, line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “at one end” in line 5.  It is unclear if this refers to “at one end” recited in Claim 1, line 4 or to an entirely different end.
Claim 1 recites the limitation “the ends of the first and second straw segments that do not have integrally formed cross slit valves” in lines 6-7.  It is unclear if this refers to “at one end” recited in Claim 1, line 4, “at one end” recited in Claim 1, line 5, or to entirely different ends.
Claim 2 recites the limitation “the opening” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the end having the cross slit valve” in line 3.  It is unclear if this refers to one end of the first straw segment having the integrally formed cross slit valve recited in Claim 1, lines 3-4, one end of the second straw segment having the integrally formed cross slit valve recited in Claim 1, line 5, or to an entirely different end.
Claim 2 recites the limitation “the end that is coupled to the other straw segment” in lines 3-4.  It is unclear if this refers to the end of the first straw segment that does not have integrally formed cross slit valves recited in Claim 1, lines 6-7, the end of the second straw segment that does not have integrally formed cross slit valves recited in Claim 1, lines 6-7, or to entirely different ends.
Claim 3 recites the limitation “at least one of the straw segments” in lines 1-2.  It is unclear if this refers to “a first straw segment” recited in Claim 1, line 3, “a second straw segment” recited in Claim 1, line 5, or to entirely different straw segments.
Claim 6 recites the limitation “the ends” in line 3.  It is unclear if this refers to “one end” recited in Claim 1, line 4, “one end” recited in Claim 1, line 5, “then ends” recited in Claim 1, line 6, or to entirely different ends.
Claim 7 recites the limitation “the ends of the first and second straw segments” in lines 2-3.  It is unclear if this refers to one end of the first and second straw segments having an integrally formed cross slit valve recited in Claim 1, lines 3-5, the ends of the first and second straw segments that do not have integrally formed cross slit valves” recited in Claim 1, lines 6-7, or to entirely different ends.
Claim 13 recites the limitation “the surface” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the end of the straw body to which the cross slit valve is attached” in line 2.  It is unclear if this refers to the end having the cross slit valve of the first straw segment as recited in Claim 1, lines 3-4, the end having the cross slit valve of the second straw segment as recited in Claim 1, line 5, or to an entirely different end.
Clarification is required.
Claims 4-5, 8-12, and 14 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kestle WO 2008/072060 (cited on Information Disclosure Statement filed March 19, 2020).
Regarding Claim 1, Kestle discloses a pre-filled straw (drinking straw 1) capable of being used for oral administration of a product (‘060, Page 5, lines 3-8).  The pre-filled straw (drinking straw 1) comprises a first straw segment (straight section 2) having a first integrally formed cross slit valve (notches 9 of cruciform appearance) at a first end (end 5) and a second straw segment (straight section 3) having a second integrally formed cross slit valve (notches 9 of cruciform appearance) at a second end (end 6) wherein a third end of the first straw segment (straight section 2) and a fourth end of the second straw segment (straight section 3) that do not have integrally formed cross slit valves are coupled to one another (at bellows shaped section 4) (‘060, FIG. 1) (‘060, Page 3, lines 2-32) (‘060, Page 4, lines 1-10).

    PNG
    media_image1.png
    1001
    494
    media_image1.png
    Greyscale


Further regarding Claim 1, the limitations “to be used for oral administration of a product” are seen to be recitations regarding the intended use of the “pre-filled straw.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Kestle explicitly teaches the limitations regarding the straw to be a pre-filled straw (straw filled with flavouring substances) (‘060, Page 5, lines 3-8) to be used for oral administration of an edible product (imbibing a drink) (‘060, Page 5, lines 9-12).
Regarding Claim 4, Kestle discloses the first straw segment (straight section 2) being directly coupled to the second straw segment (straight section 3) at bellows shaped section 4) (‘060, FIG. 1) (‘060, Page 3, lines 5-9).
Regarding Claim 6, Kestle discloses the first straw segment (straight section 2) and the second straw segment (straight section 3) each having an integrally formed element (bellows shaped section 4) at the ends that are coupled to one another wherein the elements (each end of bellows shaped section 4) are capable of enabling the first straw segment (straight section 2) and the second straw segment (straight section 3) to be coupled to one another (‘060, FIG. 1) (‘060, Page 3, lines 5-9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kestle WO 2008/072060 (cited on Information Disclosure Statement filed March 19, 2020).
Regarding Claim 1, Kestle discloses a pre-filled straw (drinking straw 1) capable of being used for oral administration of a product (‘060, Page 5, lines 3-8).  The pre-filled straw (drinking straw 1) comprises a first straw segment (straight section 2) having a first integrally formed cross slit valve (notches 9 of cruciform appearance) at a first end (end 5) and a second straw segment (straight section 3) having a second integrally formed cross slit valve (notches 9 of cruciform appearance) at a second end (end 6) wherein a third end of the first straw segment (straight section 2) and a fourth end of the second straw segment (straight section 3) that do not have integrally formed cross slit valves are coupled to one another (at bellows shaped section 4) (‘060, FIG. 1) (‘060, Page 3, lines 2-32) (‘060, Page 4, lines 1-10).
Further regarding Claim 1, the limitations “to be used for oral administration of a product” are seen to be recitations regarding the intended use of the “pre-filled straw.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Kestle explicitly teaches the limitations regarding the straw to be a pre-filled straw (straw filled with flavouring substances) (‘060, Page 5, lines 3-8) to be used for oral administration of an edible product (imbibing a drink) (‘060, Page 5, lines 9-12).
It is noted that this particular rejection was enumerated in the rejections of 35 USC 102(a)(2) provided above.  However, in the event that it can be argued that the cross slit valves are not integrally formed with the first straw segment or the second straw segment, the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice in view of In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (MPEP § 2144.04.V.B.).

    PNG
    media_image1.png
    1001
    494
    media_image1.png
    Greyscale


Regarding Claim 4, Kestle discloses the first straw segment (straight section 2) being directly coupled to the second straw segment (straight section 3) at bellows shaped section 4) (‘060, FIG. 1) (‘060, Page 3, lines 5-9).
Regarding Claim 6, Kestle discloses the first straw segment (straight section 2) and the second straw segment (straight section 3) each having an integrally formed element (bellows shaped section 4) at the ends that are coupled to one another wherein the elements (each end of bellows shaped section 4) are capable of enabling the first straw segment (straight section 2) and the second straw segment (straight section 3) to be coupled to one another (‘060, FIG. 1) (‘060, Page 3, lines 5-9).
It is noted that this particular rejection was enumerated in the rejections of 35 USC 102(a)(2) provided above.  However, in the event that it can be argued that the bellows shaped section 4 is not an integrally formed element, the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice in view of In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (MPEP § 2144.04.V.B.).
Regarding Claim 7, the limitations “wherein the cross slit valves are co-moulded to the ends of the first and second straw segments” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (MPEP § 2113.I.).
Regarding Claim 11, Kestle discloses the first straw segment (straight section 2) and the second straw segment (straight section 3) comprising a straw body to which the cross slit valve (notches 9 of cruciform appearance) is attached (‘060, FIG. 1).
Further regarding Claim 11, the limitations “attached by molecular adhesion” are product by process limitations.   Even though product by process claims are limited by and defined by the process, determination is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (MPEP § 2113.I.).
Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kestle WO 2008/072060 (cited on Information Disclosure Statement filed March 19, 2020) as applied to claim 1 above in view of Kristensson US 5,820,023.
Regarding Claim 2, Kestle is silent regarding at least one of the straw segments being tapered such that the cross sectional area of an opening within the straw is smaller at the end having the cross slit valve than at the end that is coupled to the other straw segment.
Kristensson discloses a straw (drinking straw 1) comprising a first straw segment (tubular section 2) and a second straw segment (tubular section 3) wherein a first end (end portion 4) of the first straw segment (tubular section 2) is coupled to a second end (outwardly flared end portion 5) of the second straw segment (tubular section 3) wherein at least one of the straw segments is tapered (at end portion 4) such that the cross sectional area of an opening within the straw is smaller (‘023, FIGS. 1-3) (‘023, Column 3, lines 1-9).
Both Kestle and Kristensson are directed towards the same field of endeavor of drinking straws.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the straw of Kestle and connect the first straw segment to the second straw segment wherein at least one of the straw segments is tapered such that the cross sectional area of an opening within the straw is smaller as taught by Kristensson since Kristensson teaches that it was known and conventional in the straw art to construct a drinking straw with a first straw segment and a second straw segment wherein at least one of the straw segments is tapered such that the cross sectional area of an opening within the straw is smaller at an end.  Furthermore, the configuration of the claimed drinking straw is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed drinking straw was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Further regarding Claim 2, Kristensson discloses the smaller tapered end being the end coupled to the other straw segment rather than the end having the cross slit valve.  However, claims which read on the prior art except with regard to the end that is tapered and smaller than another end is held unpatentable because shifting the position of the smaller tapered end is held to be an obvious matter of design choice in view of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (MPEP § 2144.04.IV.C.).
Regarding Claim 3, Kristensson discloses one of the straw segments having a frustoconical shape (‘023, FIG. 1).

    PNG
    media_image2.png
    812
    835
    media_image2.png
    Greyscale

Both Kestle and Kristensson are directed towards the same field of endeavor of drinking straws.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the straw of Kestle and make at least one of the straw segments to have a frustoconical shape as taught by Kristensson since Kristensson teaches that it was known and conventional in the straw art to construct a drinking straw with a straw segment having a frustoconical shape.  Furthermore, the configuration of the claimed drinking straw is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed drinking straw was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 5, Kestle is silent regarding the first straw segment being coupled to the second straw segment by a friction fit connection.
Kristensson discloses a straw (drinking straw 1) comprising a first straw segment (tubular section 2) and a second straw segment (tubular section 3) wherein a first end (end portion 4) of the first straw segment (tubular section 2) is coupled to a second end (outwardly flared end portion 5) of the second straw segment (tubular section 3) by a friction fit connection (‘023, FIG. 3) (‘023, Column 3, lines 1-9).

    PNG
    media_image3.png
    588
    784
    media_image3.png
    Greyscale

Both Kestle and Kristensson are directed towards the same field of endeavor of drinking straws.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the straw of Kestle and connect the first straw segment to the second straw segment by a friction fit connection as taught by Kristensson since Kristensson teaches that it was known and conventional in the straw art to construct a drinking straw with a first straw segment and a second straw segment that is connected to one another by a friction fit connection.
Claims 8-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kestle WO 2008/072060 (cited on Information Disclosure Statement filed March 19, 2020) as applied to claim 1 or claim 11 above in view of Stribling et al. US 2011/0108613.
Regarding Claim 8, Kestle discloses the cross slit valves (notches 9 of cruciform appearance) being formed in a membrane formed from a plastic material (‘060, FIG. 1) (‘060, Page 4, lines 3-5 and 24-31).
Kestle is silent regarding the membrane being formed from a thermoplastic elastomer material.
Stribling et al. discloses a straw comprising a first straw segment (enclosure wall 820) having a valve (check valve 830) formed at one end wherein the first straw segment (enclosure wall 820) comprises a straw body (enclosure 805) attached to the valve (check valve 830) wherein the straw body (enclosure 805) is formed from a thermoplastic material (thermoplastic olefins) and the valve (check valve 830) is formed from an elastomeric material (‘613, FIG. 1) (‘613, Paragraphs [0049] and [0051-[0052]).
Both Kestle and Stribling et al. are directed towards the same field of endeavor of drinking straws.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the straw of Kestle and form the membrane from a thermoplastic elastomer material as taught by Stribling et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Stribling et al. teaches it was known and conventional in the drinking straw art to construct the membrane from a thermoplastic elastomer material.
Regarding Claim 9, Stribling et al. is silent regarding the membrane of the valve formed on the other of the first and second straw segments having a convex shape.  However, Stribling et al. discloses the valve (check valve 830) having any shape or variation of flaps (‘613, Paragraph [0051]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the membrane of the valve of Kestle modified with Stribling et al. and construct the membrane of the valve formed on one of the first and second straw segments to have a convex shape since the configuration of the claimed valve is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed valve was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 10, Stribling et al. discloses the membrane of the valve (check valve 830) formed on one of the first and second straw segments to have a concave shape (‘613, FIG. 1) (‘613, Paragraph [0051]).
Further regarding Claim 10, in the event that it can be argued that the membrane of the valve of Stribling et al. does not have a concave shape, Stribling et al. discloses the valve (check valve 830) having any shape or variation of flaps (‘613, Paragraph [0051]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the membrane of the valve of Kestle modified with Stribling et al. and construct the membrane of the valve formed on one of the first and second straw segments to have a concave shape since the configuration of the claimed valve is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed valve was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 12, Kestle discloses the straw (drinking straw 1) being formed from a flexible plastic material (‘060, Page 4, lines 24-31).
Kestle is silent regarding the cross slit valve being formed from a different material.
Stribling et al. discloses a straw comprising a first straw segment (enclosure wall 820) having a valve (check valve 830) formed at one end wherein the first straw segment (enclosure wall 820) comprises a straw body (enclosure 805) attached to the valve (check valve 830) wherein the straw body (enclosure 805) is formed from a thermoplastic material (thermoplastic olefins) and the valve (check valve 830) is formed from a different material (elastomeric material) (‘613, FIG. 1) (‘613, Paragraphs [0049], [0051], and [0062]).

    PNG
    media_image4.png
    732
    369
    media_image4.png
    Greyscale

Both Kestle and Stribling et al. are directed towards the same field of endeavor of drinking straws.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the straw of Kestle and form the valve from a different material of an elastomeric material that is different than the thermoplastic olefins of the straw body as taught by Stribling et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Stribling et al. teaches it was known and conventional in the drinking straw art to construct the valve from a different material than the thermoplastic straw body.
Regarding Claim 13, Kestle is silent regarding the surface of the end of the straw body to which the cross slit valve is attached has at least one recess capable of increasing the area of contact between the straw body and the cross slit valve.
Stribling et al. discloses a straw comprising a first straw segment (enclosure wall 820) having a valve (check valve 830) formed at one end wherein the first straw segment (enclosure wall 820) comprises a straw body (enclosure 805) attached to the valve (check valve 830) wherein the surface of the end of the straw body to which the valve is attached has at least one recess (‘613, FIG. 1) wherein the valve (check valve 830) has any shape or variation of flaps (‘613, Paragraph [0051]).
Both Kestle and Stribling et al. are directed towards the same field of endeavor of drinking straws.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the straw of Kestle and form the surface of the end of the straw body to which the valve is attached has at least one recess as taught by Stribling et al. since Stribling et al. teaches it was known and conventional in the drinking straw art to construct the surface of the end of the straw body to which the valve is attached to have at least one recess.  Furthermore, the configuration of the claimed valve is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed valve was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Further regarding Claim 13, the limitations “configured to increase the area of contact between the straw body and the cross slit valve” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kestle WO 2008/072060 (cited on Information Disclosure Statement filed March 19, 2020) as applied to claim 1 above in view of Thorball et al. US 2003/0006159.
Regarding Claim 14, Kestle is silent regarding packaging that protects at least part of one of the cross slit valves.
Thorball et al. discloses a drinking straw (additive tube 12) disposed within a packaging (water resistant outer envelope 38) that protects the drinking straw (additive tube 12) to protect bacteria or other material from contamination, oxygen, and moisture (‘159, FIG. 5) (‘159, Paragraph [0037]).

    PNG
    media_image5.png
    848
    500
    media_image5.png
    Greyscale


Both Kestle and Thorball et al. are directed towards the same field of endeavor of drinking straws.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the straw that contains cross slit valves of Kestle and dispose the straw that contains cross slit valves within a packaging that protects the straw as taught by Thorball et al. in order to protect the straw from bacteria or other materials the contaminate the straw (‘159, Paragraph [0037]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6 and 8-9 of U.S. Patent No.10,987,278. Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1-14 of the instant application also reads on Claims 1-6 and 8-9 of US Patent No. 10,987,278.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kulkarni US 2020/0288894 discloses a drinking straw disposed within a beverage packaging that provide protection and tampering resistance (‘894, FIG. 4) (‘894, Paragraph [0032]).
Ehizuelen US 2020/0060456 discloses a straw cap placed in a package for protection prior to use (‘456, Paragraph [0039]).
Frenken et al. US 2010/0221389 discloses a drinking straw formed of any suitable material including a water resistant polymer coating protecting an interior and/or exterior surface wherein the straw is formed of an extruded polymer material and the straw is packaged to protect said straw from moisture and oxygen (‘389, Paragraph [0029]).
Catani et al. US 2007/0059409 discloses a drinking straw individually packaged into a suitable protective container of a sealed pouch made from plastic film or paper for hygiene purposes (‘409, Paragraph [0088]).
Rees US 2020/0352368 discloses a drinking tube assembly with an integral valve system made using a flexible materials such as thermoplastic elastomers (‘368, Paragraph [0104]).
Kazmierczak III et al. US 2019/0059624 discloses a straw (extended straw 100) made of a straw body (flexible tubing 104) made of a flexible elastomer (‘624, Paragraph [0021]).
Palazzi et al. US 2012/0247993 discloses a straw comprising a filter valve that is integrally moulded in conjunction with a sidewall of the body of the straw (‘993, Paragraph [0109]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792